Petition for Writ of Mandamus Denied and Memorandum Majority and
Dissenting Opinions filed October 27, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00682-CV



   IN RE EQUINOR TEXAS ONSHORE PROPERTIES F/K/A STATOIL
   TEXAS ONSHORE PROPERTIES LLC; EQUINOR MARKETING &
   TRADING (US) INC.; AND EQUINOR NATURAL GAS LLC, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              295th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2022-05368

                         MEMORANDUM OPINION

      On September 22, 2022, relators Equinor Texas Onshore Properties f/k/a
Statoil Texas Onshore Properties LLC; Equinor Marketing & Trading (US) Inc;, and
Equinor Natural Gas LLC filed a petition for writ of mandamus in this court. See
Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relator
asks this court to compel the Honorable Donna Roth, presiding judge of the 295th
District Court of Harris County, to vacate her August 31, 2022 order granting real
party in interest’s motion to compel arbitration and denying relators’ application for
temporary restraining order, preliminary injunction, and permanent injunction.

      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                   PER CURIAM

Panel consists of Justices Spain, Poissant, and Wilson (Spain, J., dissenting).




                                          2